Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-8, 21-25, 27-29, and 31 are allowed.
The following is an examiner’s statement of reasons for allowance: Blum (US 4045286) teaches all limitations except (1) “wherein at the first portion of the containment vessel the interior surface of the containment vessel is a wall of the inlet channel, thereby cooling the exterior surface of the first portion” and (2) “wherein at the second portion of the containment vessel the interior surface of the containment vessel is a wall of the fuel salt discharge channel.”  	This arrangement is shown in Applicant’s Figs. 6, where coolant enters 630 which is part of the containment vessel wall 618 and fuel exits at 632, which is also part of the containment vessel wall 618. 
The closest prior art of record teaching these is considered to be Dewan (US20150228363A1) which teaches (Fig. 8) a containment wall whose interior surface itself forms the fuel inlet 806 and fuel outlet 816. Therefore, Dewan teaches (2) but not (1).  	Even if a reference for (1) existed, Examiner does not find it plausible that the skilled artisan would modify Blum’s coolant inlet (31, Fig. 2) to be an open inlet formed into the containment wall since Blum’s inlet goes straight from tube 31 into the tubes of the heat exchanger 18.  
Examiner notes that the recitations in lines 7 and 14 of “exterior surface” only make sense if we interpret the cooling of the exterior surface as indirect cooling. The interior surfaces are cooled directly; the exterior surfaces of the containment vessel wall are cooled only indirectly. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587. The examiner can normally be reached 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646